DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kayano ‘299 (US 20210373299 A1).
Regarding claim 1, Kayano ‘299 teaches a projection apparatus (Fig. 1-11) comprising: a light source apparatus (34); an image generation unit (32) that generates image light from light from the light source apparatus (34); a projection optical system (11) that projects the image light; a reflective optical element (48 and/or 49) that forms the projection optical system (11), deflects back the image light, and causes the deflected image light to exit; a projection optics enclosure (41, 42, 43) that accommodates the projection optical system (11); and a first opening section (102) formed in the projection optics enclosure (41, 42, 43) so as to open in a position of the reflective optical element (48 and/or 49).
Regarding claim 2, Kayano ‘299 further teaches the reflective optical element (48 and/or 49) includes a first reflective optical element (48) on a light incident side and a second reflective optical element (49) on a light exiting side, and at least the first reflective optical element (48) is located at the first opening section (102).
Regarding claim 3, Kayano ‘299 further teaches an integral holder (44A/44B) integrated with the projection optics enclosure (41, 42, 43), integral holder (44A/44B) holding the reflective optical element (48 and/or 49) and receiving heat of the reflective optical element (48 and/or 49), wherein the integral holder (44A/44B) exposes part of the reflective optical element (48 and/or 49) to an environment outside the projection optics enclosure (41, 42, 43) via the first opening section (102).
Regarding claim 12, Kayano ‘299 further teaches an exterior enclosure (Fig. 1 and 2) that accommodates the projection optics enclosure (41, 42, 43), the image generation unit (32), and the light source apparatus (34), wherein the exterior enclosure has a second opening section (barrel between 12 and 11) that exposes the first opening section (102), and a second seal member (the interface between 12 and 11) that maintains sealed states of the exterior enclosure and the projection optics enclosure (41, 42, 43) is provided inside the exterior enclosure and around the second opening section (barrel between 12 and 11).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kayano ‘299.
Regarding claim 7, Kayano ‘299 further teaches a separate holder (44) disposed in the projection optics enclosure (41, 42, 43), the separate holder (44) holding the reflective optical element (48 and/or 49) and receiving heat of the reflective optical element (48 and/or 49), wherein the separate holder (44) exposes part of the separate holder (44) to an environment outside the projection optics enclosure (41, 42, 43) via the first opening section (102).
Kayano ‘299 does not explicitly teach holder (44) disposed as a separate component in the projection optics enclosure (41, 42, 43).
Lacking criticality to the functioning of the device, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify holder as a separate part.  because making parts separable without producing unexpected results in prima facie obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Regarding claims 5 and 9, Kayano ‘299 further teaches the reflective optical element being fixed to the first opening section (102) by adhesive, i.e., first seal member ([0121]), but does not teach the adhesive disposed between the reflective optical element (48 and/or 49) and a circumference of the first opening section (102) and maintains a sealed state of the projection optics enclosure (41, 42, 43).
Having the adhesive disposed between the reflective optical element (48 and/or 49) and a circumference of the first opening section (102) requires only routine skills in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kayano ‘299 such that the adhesive disposed between the reflective optical element (48 and/or 49) and a circumference of the first opening section (102); because it improves stability and durability of the reflective optical element mounting mechanism.
Regarding claim 10, Kayano ‘299 further teaches when the separate holder (44) is disposed so as to incline with respect to the projection optics enclosure (41, 42, 43) to change an angle of light reflected off the reflective optical element (48 and/or 49), the first seal member for the separate holder (44) maintains the sealed state (Fig. 1-11).
Regarding claims 6 and 11, Kayano ‘299 further teaches an exterior enclosure (Fig. 1 and 2) that accommodates the projection optics enclosure (41, 42, 43), the image generation unit (32), and the light source apparatus (34), wherein the exterior enclosure has a second opening section (barrel between 12 and 11) that exposes the first opening section (102), and a second seal member (the interface between 12 and 11) that maintains sealed states of the exterior enclosure and the projection optics enclosure (41, 42, 43) is provided inside the exterior enclosure and around the second opening section (barrel between 12 and 11).
Regarding claim 13, Kayano ‘299 further teaches the exterior enclosure has a recess (between 12 and 11; Fig. 2) including an interface, and the recess is provided continuously with the second opening section (barrel between 12 and 11; Fig. 1 and 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kayano ‘299 in view of Kayano ‘491 (US 20220091491 A1).
Regarding claim 14, Kayano ‘299 further teaches an exterior enclosure (Fig. 1 and 2) that accommodates the projection optics enclosure (41, 42, 43), the image generation unit (32), and the light source apparatus (34), but Kayano ‘299 does not explicitly teach a control circuit substrate disposed in the exterior enclosure in a position adjacent to the projection optical system (11); and a cooling fan that communicates in the exterior enclosure with a first space where the control circuit substrate is disposed and a second space that the first opening section (102) of the projection optics enclosure (41, 42, 43) faces and causes cooling air to flow in the first space and the second space.
Kayano ‘491 teaches a control circuit substrate (22) disposed in the exterior enclosure (Fig. 5) in a position adjacent to the projection optical system (11); and a cooling fan (62) that communicates in the exterior enclosure with a first space where the control circuit substrate (22) is disposed and causes cooling air to flow in the first space and the second space (Fig. 9, 13, 15, and 17).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kayano ‘299 with Kayano ‘491 such that the first opening section of the projection optics enclosure faces the second space; because it allows a compact arrangement of the projection lens in relation to the projection body.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kayano ‘299 in view of Matsuyama (US 20160062075 A1)
Regarding claim 15, Kayano ‘299 further teaches an exterior enclosure that accommodates the projection optics enclosure (41, 42, 43), the image generation unit (32), and the light source apparatus (34; Fig. 1 and 2), but does not teach a duct as claimed.
Matsuyama teaches a duct which is disposed between the exterior enclosure and the projection optics enclosure (115, 116), which communicates with a light exiting side of the projection optical system (Fig. 8) to a light incident side of the projection optical system (Fig. 8) via the first opening section (114) of the projection optics enclosure (115, 116), and through which cooling air flows, and a cooling fan that delivers the cooling air (Fig. 8 and 10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kayano ‘299 with Matsuyama; because it allows cooling all of the lens elements in the projection lens.

Allowable Subject Matter
Claims 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 8, the closest prior art references, Kayano ‘299, Kayano ‘491 and/or Matsuyama, do not teach, by themselves or in combination with one another, “a heat sink is provided at a portion of the separate holder or reflective optical element that is a portion exposed to the environment outside the projection optics enclosure.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in the above claimed limitation/s; hence the invention as claimed by claim 4 or 8 is not obvious to a person of ordinary skill in the art at the time of the invention.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20220057705 A1, US 20220050368 A1, US 20210389649 A1, US 20210255529 A1, US 20210247684 A1, US 20210247683 A1, US 20210247673 A1, US 20210247672 A1, and US 20210247587 A1, disclose the projection lens housing structure attached to the projector’s main housing.  On the other hand, US 20060274279 A1 discloses a heatsink on the back of a mirror.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882